                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   STEPHEN L. KAYSER and GLORIA                             CASE NO. C18-1492-JCC
     YOUNG, individually and as husband and
10   wife,                                                    ORDER
11
                               Plaintiffs,
12          v.

13   WHATCOM COUNTY, a political subdivision
     of the State of Washington; DAVID S.
14   McEACHRAN, Prosecuting Attorney for
15   Whatcom County in his official capacity,

16                             Defendants.

17

18          This matter comes before the Court on Defendants’ motion to dismiss Plaintiffs’

19   amended complaint (Dkt. No. 17). Having thoroughly considered the parties’ briefing and the

20   relevant record, the Court finds oral argument unnecessary and hereby GRANTS in part and

21   DENIES in part the motion for the reasons explained herein.

22   I.     BACKGROUND

23          The facts of this case have been detailed in a previous order and the Court will not repeat

24   them here. (See Dkt. No. 14.) Plaintiffs allege that Defendants denied Plaintiff Stephen Kayser

25   (“Kayser”) his rights to due process and a fair trial when they failed to disclose exculpatory

26   evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963). (Dkt. No. 15.) Plaintiffs also


     ORDER
     C18-1492-JCC
     PAGE - 1
 1   claim that Defendant Whatcom County is liable for the violations of Kayser’s constitutional

 2   rights under Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978). (Id. at 13–

 3   16.) 1

 4            Defendants removed the case to this Court, and moved to dismiss Plaintiffs’ complaint

 5   pursuant to Federal Rule of Civil Procedure 12(b)(6). (Dkt. No. 9.) The Court dismissed

 6   Plaintiffs’ complaint without prejudice and with leave to amend. (Dkt. No. 14.) Plaintiffs filed an

 7   amended complaint (Dkt. No. 15), which Defendants now move to dismiss. (Dkt. No. 17.)

 8   II.      DISCUSSION
 9            A.      Motion to Dismiss Legal Standard
10            The Court may dismiss a complaint that “fails to state a claim upon which relief can be

11   granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a complaint must contain

12   sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its face.

13   Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). A claim has facial plausibility when the plaintiff

14   pleads factual content that allows the court to draw the reasonable inference that the defendant is

15   liable for the misconduct alleged. Id. at 678. A plaintiff is obligated to provide grounds for his or her

16   entitlement to relief that amount to more than labels and conclusions or a formulaic recitation of the

17   elements of a cause of action. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007). “[T]he pleading

18   standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands more than

19   an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678.

20            B.      Violation of Brady v. Maryland

21            A violation of Brady deprives a person of his or her constitutional right to due process.

22   Brady, 363 U.S. at 88. Thus, plaintiffs may sue governmental actors under § 1983 for Brady

23   violations. See id; United States v. Agurs, 427 U.S. 97 (1976). In order to do so, a plaintiff must

24

25            1
             Plaintiffs originally brought suit against prosecutor Eric T. Richey and Defendant
     McEachran in their individual capacities. (Dkt. No. 1-1.) Plaintiffs’ amended complaint removed
26   Richey as a party and names Defendant McEachran only in his official capacity.

     ORDER
     C18-1492-JCC
     PAGE - 2
 1   prove three components: “The evidence at issue must be favorable to the accused, either because

 2   it is exculpatory, or because it is impeaching; that evidence must have been suppressed by the

 3   State, either willfully or inadvertently; and prejudice must have ensued.” Strickler v. Greene, 527

 4   U.S. 263, 281–82 (1999).

 5          Plaintiffs’ complaint asserts that the Brady evidence was favorable to Kayser because it

 6   would have impeached the central prosecution witness, it was withheld by Defendants, and the

 7   alleged withholding prejudiced Kayser in the state criminal proceedings. (Id. at 5–9.) Suppressed

 8   or withheld evidence “that would impeach a central prosecution witness is indisputably favorable
 9   to the accused.” United States v. Price, 566 F.3d 900, 907 (9th Cir. 2009). Plaintiffs allege that
10   nearly all the evidence against Kayser in his underlying criminal case was the testimony of Mark
11   Adams, a process server who claimed Kayser assaulted him. (Dkt. No. 15 at 5, 8.) As such,
12   evidence that would impeach Adams’s credibility or reveal past complaints against him that
13   required residents to defend themselves would be indisputably favorable to Kayser. (Id. at 9.)
14   Indeed, the Prosecutor dismissed the charges against Kayser after his defense counsel was
15   granted permission to admit examples of Adams’s past conduct and evidence that the State
16   declined to charge at least one person whose property Adams had entered. (Id. at 7–8.)
17          The “terms ‘suppression,’ ‘withholding,’ and ‘failure to disclose’ have the same meaning
18   for Brady purposes.” Benn v. Lambert, 283 F.3d 1040, 1053 (9th Cir. 2002). Plaintiffs contend

19   that the Prosecutor did not provide the Brady evidence to Kayser’s defense attorneys, even when

20   they specifically requested it. (Dkt. No. 15 at 7–8.) As such, Plaintiffs claim that the undisclosed

21   evidence of Adams’s similar “bad conduct” was “highly relevant” to the state court’s

22   determination of whether Kayser acted in self-defense, (id. at 9), and that Defendants failed to

23   disclose evidence that their “sole witness had created fear and apprehension in others under

24   similar circumstances justifying self-defense.” (Id. at 13.)

25           Whether prejudice resulted from the suppression of Brady evidence depends on whether

26   it is material to the guilt or innocence of the defendant. Kyles v. Whitley, 514 U.S. 419, 434


     ORDER
     C18-1492-JCC
     PAGE - 3
 1   (1995) (holding materiality is gauged by whether with the evidence, a “reasonable probability”

 2   exists that a different outcome would have ensued). Kayser argued in his state criminal

 3   proceeding that his alleged assault of Adams was caused by Adams’s own frightening and

 4   bizarre conduct. (See Dkt. No. 15 at 4–8.) Plaintiffs further assert that the Whatcom County

 5   Prosecutor or Sheriff’s Office had records of similar incidents where Adams caused those to

 6   whom he was serving process to act in self-defense or to call law enforcement. (Id.) Therefore,

 7   Plaintiffs have pled factual allegations that raise their claim for violation of Brady above the

 8   speculative level, and Defendant’s motion to dismiss is DENIED as to this ground.
 9          Plaintiffs seek damages from Defendant Whatcom County (“the County”) for the alleged
10   Brady violation under Monell. (See Dkt. No. 15.) While a prosecutor is individually protected by
11   absolute immunity for decisions made within the exercise of prosecutorial functions, Broam v.
12   Bogan, 320 F.3d 1023, 1030 (9th Cir. 2003), a constitutional violation may be properly attributed
13   to a governmental entity when an official, such as a prosecutor, acts pursuant to a municipal
14   policy or a widespread practice. Monell, 436 U.S. at 694. Whether Plaintiffs have sufficiently
15   pled Monell liability claims against the County is discussed below.
16          C.      Monell Liability of the County
17          A municipal entity may be held liable for its agents’ constitutional violations under
18   § 1983 “when execution of a government’s policy or custom, whether made by its lawmakers or

19   by those whose edicts or acts may fairly be said to represent official policy, inflicts the

20   injury . . . .” Id. Plaintiffs may seek injunctive relief and compensatory damages for

21   constitutional harms, but municipalities are immune from punitive damages under § 1983. City

22   of Newport v. Fact Concerts, Inc., 453 U.S. 247, 254 (1981).

23          Courts have recognized three additional ways a plaintiff may demonstrate a policy

24   resulting in Monell liability: when the municipality fails to or inadequately trains its employees,

25   City of Canton v. Harris, 489 U.S. 378, 388 (1989); when a policymaking official ratifies the

26   unconstitutional conduct of a subordinate, City of St. Louis v. Praprotnik, 485 U.S. 112, 127


     ORDER
     C18-1492-JCC
     PAGE - 4
 1   (1988); and when a municipal official with final policymaking authority takes action or makes a

 2   decision that results in the deprivation of constitutional rights. Gillette v. Delmore, 979 F.2d

 3   1342, 1349 (9th Cir. 1979).

 4          Plaintiffs allege that the County is liable for the alleged Brady violations under Monell

 5   because: (1) the County had an official policy that erroneously defined Brady evidence; (2) the

 6   Prosecutor demonstrated a custom or practice of the County by withholding Brady evidence on

 7   more than one occasion in Kayser’s case; (3) the County failed to train its employees regarding

 8   disclosure of Brady evidence; and (4) official policymakers for the County acted to deprive
 9   Kayser of his constitutional rights by withholding Brady evidence. (Dkt. No. 15 at 6, 9–10, 13–
10   15.) The Court examines each theory in turn.
11          1. Official Policy

12          Courts have recognized that at the pleading stage, plaintiffs are unlikely to have access to

13   official government policies. See, e.g., Thomas v. City of Galveston, Texas, 800 F. Supp. 2d 826

14   (S.D. Tex. 2011). However, in order to survive a motion to dismiss, plaintiffs must plead

15   “[f]actual allegations [that are] enough to raise a right to relief above the speculative level.”

16   Twombly, 550 U.S. at 555. Plaintiffs’ first complaint generally alleged the existence of an

17   unconstitutional Brady policy, (Dkt. No. 1-1 at 12), which the Court dismissed as insufficient to

18   establish a plausible claim. (Dkt. No. 14 at 6.) Plaintiffs’ amended complaint alleges that the

19   County maintains an official policy that erroneously defines Brady evidence as “only evidence

20   for the possible impeachment of government employees” and that as a result of this policy, the

21   Whatcom County Sheriff’s Office and Prosecutor’s Office failed to disclose the evidence of

22   Adams’s prior similar conduct to Kayser’s counsel or “with each other.” (Dkt. No. 15 at 9–10,

23   12.) Plaintiffs do not allege specific facts about the policy other than that its existence and that

24   the County’s definition of Brady evidence is incorrect. See id. In the absence of more specific

25   factual allegations, Plaintiffs’ claim of a right to relief from the County based on an official

26   policy does not rise above speculative level. Therefore, Defendants’ motion to dismiss is


     ORDER
     C18-1492-JCC
     PAGE - 5
 1   GRANTED on this ground.

 2          2. Practice or Custom

 3          An unconstitutional practice may result in municipal liability when the decisions and

 4   actions of municipal officials are “so permanent and well settled [that they] could constitute a

 5   custom or usage with the force of law.” Monell, 436 U.S. at 691. In order to establish a practice

 6   or custom, plaintiffs must allege more than “isolated or sporadic incidents.” Trevino v. Gates, 99

 7   F.3d 911, 918 (9th Cir. 1996). Plaintiffs must allege practices of such “sufficient duration,

 8   frequency and consistency,” that the practice has “become a traditional method of carrying out
 9   policy.” Id.
10          Plaintiffs assert that the County’s unconstitutional practice is evidenced by the Prosecutor
11   or Sheriffs’ failure to disclose the Brady evidence on more than one occasion in Kayser’s state
12   court criminal proceedings. (Dkt. No. 15 at 6–7, 13.) But Plaintiffs have not provided factual
13   allegations that the Prosecutor’s and the Sheriff’s Offices failed to disclose Brady evidence in
14   other cases. Plaintiffs’ complaint fails to allege more than an isolated or sporadic incident, as
15   opposed to an established practice or custom. Id. Therefore, Plaintiffs have not plausibly alleged
16   Monell liability and Defendant’s motion to dismiss is GRANTED on this ground.
17          3. Failure to Train

18          For Monell liability to reach a municipality on a failure to train claim, a plaintiff must

19   demonstrate that the municipality was on notice of constitutional violations and made a

20   “conscious or deliberate choice” not to act that “amounts to deliberate indifference to the rights

21   of persons with whom the [county officials] come into contact.” Flores v. Cty. of Los Angeles,

22   758 F.3d 1154, 1158 (9th Cir. 2014) (internal citations omitted). Further, in order to demonstrate

23   deliberate indifference, plaintiffs must ordinarily show “[a] pattern of similar constitutional

24   violations by untrained employees.” Connick v. Thompson, 563 U.S. 51, 62 (2011).

25   “Contemporaneous or subsequent conduct cannot establish a pattern of violations.” Id. at 563

26   U.S. at 65.


     ORDER
     C18-1492-JCC
     PAGE - 6
 1          A pattern of similar violations may not be necessary to demonstrate deliberate

 2   indifference when a single constitutional violation is so obviously the consequence of a

 3   municipality’s failure to train. Id. at 63. However, “failure to train prosecutors in their Brady

 4   obligations does not fall within the narrow range” of cases that the Supreme Court had

 5   previously hypothesized may allow for “single-incident liability.” Id. at 64 (explaining that a

 6   “licensed attorney making legal judgments, in his capacity as a prosecutor, about Brady

 7   material” does not present the same obvious constitutional danger posed by other cases, such as

 8   training police on the use of lethal force).
 9          Much of Plaintiffs’ amended complaint describes actions taken by the individual
10   prosecutor in Kayser’s case. (Dkt. No. 15 at 13.) But Plaintiffs’ failure to train claim focuses on
11   a failure to train the County’s sheriffs on Brady evidence. (Id.) To the extent that Plaintiffs’
12   failure to train theory is supported by the individual prosecutor’s actions, it cannot proceed in the
13   absence of a pattern of Brady violations by other prosecutors. See Connick, U.S. 563 at 64
14   (holding that a failure to train prosecutors in their Brady obligations was not one of the few
15   circumstances where the need for training would be “obvious”). Plaintiffs allege that the
16   individual prosecutor failed to disclose or produce Brady material when asked twice in Kayser’s
17   state criminal proceedings. (Dkt. No. 15 at 11.) However, contemporaneous or subsequent
18   actions by a prosecutor may not be used to demonstrate a pattern to support a failure to train

19   theory. Connick, 563 U.S. at 65.

20          Plaintiffs assert that Defendants “implemented or tolerated plainly inadequate . . .

21   training, supervision, and/or discipline concerning the constitutional duty of police investigators

22   to make timely disclosure [to the prosecutor and defense counsel] of Brady material.” (Dkt. No.

23   15 at 13.) Plaintiffs further assert that the County’s policymaking officials had notice of the need

24   to provide Brady training based on Supreme Court, U.S. Court of Appeals, and Washington

25   Court of Appeals case law and “the inherent obviousness of the need to train . . . law

26   enforcement officers” in their Brady obligations. (Id. at 14–15.)


     ORDER
     C18-1492-JCC
     PAGE - 7
 1          Plaintiffs’ allegations are insufficient to establish a pattern of similar constitutional

 2   violations that would have put the County on notice of the need to train its sheriffs about

 3   disclosure requirements under Brady. Plaintiffs do not allege any facts showing a deliberate

 4   choice by the Sheriff, Prosecutor, or other County official to fail to implement adequate training

 5   of Whatcom County’s Sheriffs on Brady requirements. Rather, Plaintiffs’ complaint discusses

 6   the Sheriff’s conduct regarding Brady evidence solely in the context of Kayser’s criminal

 7   proceedings when Defendant McEachran allegedly said he had not been given the evidence by

 8   the Sheriff’s Office. (Dkt. No. 15 at 8.) As with the individual prosecutor, even if an individual
 9   sheriff had withheld such evidence from the prosecutor more than once in Kayser’s criminal
10   proceedings, contemporaneous or subsequent acts do not satisfy the general requirement to show
11   a pattern of violations that would have put the County on notice as required for a failure to train
12   claim. Connick, 563 U.S. at 65.
13          The amended complaint fails to plausibly allege Monell liability on a failure to train
14   theory because it does not allege facts showing the County was “on notice” of the need for
15   further training or that there was an obvious need to train either prosecutors or sheriffs on Brady.
16   Therefore, Defendant’s motion to dismiss is GRANTED on this ground.
17          4. Acts of Official Policymaker

18          While a county official’s act or decision may be attributable to a county, “not every

19   decision by municipal officers automatically subjects the municipality to § 1983 liability.”

20   Pembaur v. City of Cincinnati, 475 U.S. 469, 482–83 (1986). In addition to possessing discretion

21   for certain decisions and functions, the official must “also be responsible for establishing final

22   government policy” with respect to the official’s specific action before the municipality may be

23   subject to liability. Id. The district court’s determination of whether an individual is a final

24   policymaker for purposes of Monell is based on state law. Jett v. Dallas Independent School

25   District, 491 U.S. 701, 737 (1989). The role of the individual should not be determined by title,

26   but rather by considering whether he or she had final policymaking authority “in a particular


     ORDER
     C18-1492-JCC
     PAGE - 8
 1   area, or on a particular issue.” McMillian v. Monroe County, 520 U.S. 781, 785 (1997).

 2          Plaintiffs allege that Whatcom County’s Prosecuting Attorney, Sheriff, and their

 3   authorized delegates are final policymakers because they have “final authority for training,

 4   instructing, supervising, and disciplining law enforcement and legal personnel” and that the

 5   Sheriff’s Office bases its Brady policies on advice from the Whatcom County Prosecuting

 6   Attorney. (Dkt. No. 15 at 9, 15.) Plaintiffs have not cited a statutory ground in their complaint

 7   establishing that prosecutors are final policymakers in the context of providing advice to the

 8   Whatcom County Sheriff’s Office. (See generally Dkt. No. 15.) Plaintiffs cite Revised Code of
 9   Washington § 36.27.020 in their response to Defendants’ motion to dismiss. (See Dkt. No. 23.)
10   However, Revised Code of Washington § 36.27.020 does not make reference to prosecutors
11   possessing authority to make policy for a county office. See Wash. Rev. Code § 36.27.202(2)
12   (stating prosecutors shall “be legal adviser to all county and precinct officers”). Thus, Plaintiffs’
13   complaint does not plausibly establish that the Prosecutor acted with final policymaking
14   authority when he allegedly advised the Sheriff’s Office about Brady evidence. Therefore,
15   Defendants’ motion to dismiss is GRANTED on this ground. 2
16          D.      Malicious Prosecution

17          Plaintiffs bring a common law claim of malicious prosecution against Defendant

18   McEachran in his official capacity. (See Dkt. No. 15 at 1.) Official capacity suits “generally

19   represent only another way of pleading an action against an entity of which an officer is an

20   agent,” Monell, 436 U.S. at 690 n. 5. Conversely, personal capacity suits allege personal liability

21   and seek damages from the individual who took actions under color of state law. Kentucky v.

22   Graham, 473 U.S. 159, 165 (1985).

23          A prosecutor acting within the scope of his or her duties in initiating or pursuing a

24

25          2
              Because Plaintiffs have failed to cite a statutory basis supporting their argument that the
     Prosecutor is a policymaker for the County, the Court declines to address Defendants’ arguments
26   that prosecutors are state officials instead of county officials.

     ORDER
     C18-1492-JCC
     PAGE - 9
 1   criminal prosecution is absolutely immune from civil suits for malicious prosecution arising

 2   under common law or § 1983. See Imbler v. Pachtman, 424 U.S. 409, 421–29 (1976) (reviewing

 3   absolute prosecutorial immunity from malicious prosecution suits at common law, and holding

 4   that same immunity applies to claims brought pursuant to § 1983). The Court notes that

 5   Plaintiffs’ claim is substantively the same as its first complaint, which the Court dismissed. (See

 6   Dkt. No. 14.) Further, Defendant McEachran’s actions as a prosecutor are “intimately associated

 7   with the judicial phase of the criminal process” and therefore are accorded absolute immunity from

 8   Plaintiffs’ claim. See Imbler, 424 U.S. at 421–29, 430. Therefore, Defendant’s motion to dismiss is

 9   GRANTED as to Plaintiffs’ malicious prosecution claim.
10   III.   CONCLUSION

11          For the foregoing reasons, Defendants’ motion to dismiss (Dkt. No. 17) is GRANTED in

12   part and DENIED in part. Plaintiffs’ claims are DISMISSED without leave to amend.

13          DATED this 14th day of March 2019.




                                                           A
14

15

16
                                                           John C. Coughenour
17                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     C18-1492-JCC
     PAGE - 10
